Citation Nr: 1211665	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran service connection for PTSD and assigned a 30 percent evaluation effective August 9, 2004.

The Board issued a decision in January 2010, in which it denied entitlement to an initial evaluation in excess of 30 percent for PTSD. 

The Veteran appealed the Board's January 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court vacated and remanded the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2011 Memorandum Decision, the Court vacated the Board's January 2010 denial of an initial rating in excess of 30 percent for PTSD because VA failed to obtain private treatment records identified by the Veteran during the course of the appeal.  Specifically, the record indicates that in 2004, the Veteran reported receiving treatment for his service-connected PTSD from Dr. John C. Lindgren.  Also, in a May 2004 letter, Dr. Lindgren reported treating the Veteran for PTSD.  The claims folder does not contain any treatment records from Dr. Lindgren, and such records may support the Veteran's increased rating claim for the service-connected PTSD.  Consequently, the Veteran's private treatment records from Dr. Lindgren should be obtained and associated with the claims file. 

Also, in a January 2012 letter from the Board, the Veteran was offered the opportunity to submit additional argument and evidence within 90 days.  In March 2012, the Veteran submitted additional evidence consisting of lay statements from his family members in support of his claim for an increased rating for PTSD.  He included the "90-Day Letter Response Form" and checked the box indicating that he was submitting the enclosed argument and/or evidence, and that he wanted his case remanded to the agency of original jurisdiction (AOJ) for review of this newly submitted evidence.  In any event, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence on remand. 

In addition, the last VA examination in this case occurred in May 2007, almost 5 years ago.  Accordingly, an updated examination should be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a fully completed release form for Dr. Lindgren, and for any other clinicians who have treated him for his PTSD.  After securing the necessary and properly completed release(s), the RO/AMC should request the records identified and associate them with the claims file. The Veteran should be notified of any unsuccessful attempts to obtain the records requested.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims folder should be reviewed in conjunction with the examination.  All symptomatology associated with the Veteran's PTSD should be identified and a Global Assessment of Functioning score should be provided. 

3.  After conducting any additional indicated development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


